PER CURIAM.
Before sentencing, Rose James moved to withdraw her previously accepted plea. She argued below that, before she agreed to the plea, her court-appointed attorney withheld depositions and other documents that would have led to her acquittal. We agree with her contention here that these circumstances created a conflict of interest between Ms. James and her attorney. Accordingly, we reverse and remand with directions to appoint conflict-free counsel to represent Ms. James in further proceedings on the motion to withdraw her plea. See Zeiszler v. State, 765 So.2d 128, 129 (Fla. 1st DCA 2000); Padgett v. State, 743 So.2d 70, 74 (Fla. 4th DCA 1999); Holifield v. State, 717 So.2d 69, 69 (Fla. 1st DCA 1998). We express no view on the merits of the motion to withdraw the plea.
MINER, ALLEN, and BENTON, JJ., concur.